 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 6412 
 
AN ACT 
To amend title 28, United States Code, to require the Attorney General to share criminal records with State sentencing commissions, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Access to Criminal History Records for State Sentencing Commissions Act of 2010.  
2.Attorney General to share criminal records with State sentencing commissionsSection 534(a) of title 28, United States Code, is amended by inserting after , the States the following: , including State sentencing commissions.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
